Case 9:18-cv-80176-BB Document 643 Entered on FLSD Docket 03/16/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                          Case No. 18-cv-80176

   IRA KLEIMAN,
   as personal representative
   of the estate of David
   Kleiman, and W&K Info
   Defense Research LLC

           Plaintiffs,

   v.

   CRAIG WRIGHT,

           Defendant.
                                                         /

            DR. CRAIG WRIGHT’S NOTICE OF FILING PROPOSED VERDICT FORM


          In accordance with the Court’s Amended Order Scheduling Trial and Order of Instructions before

  Calendar Call [D.E. 626], Dr. Craig Wright gives notice of filing his Proposed Verdict Form.



  Dated: March 16, 2021

                                                             Respectfully submitted,

                                                             RIVERO MESTRE LLP
                                                             Attorneys for Dr. Craig Wright
                                                             2525 Ponce de Leon Blvd., Suite 1000
                                                             Miami, FL 33134
                                                             Telephone: (305) 445-2500
                                                             Fax: (305) 445-2505
                                                             Email: arivero@riveromestre.com
                                                                    amcgovern@riveromestre.com
                                                                    arolnick@riveromestre.com
                                                                    zkass@riveromestre.com
                                                                    zmarkoe@riveromestre.com
                                                                    rsanchez@riveromestre.com
                                                                    receptionist@riveromestre.com

                                                             By:    s/ Andres Rivero
Case 9:18-cv-80176-BB Document 643 Entered on FLSD Docket 03/16/2021 Page 2 of 2



                                                              ANDRES RIVERO
                                                              Florida Bar No. 613819
                                                              AMANDA MCGOVERN
                                                              Florida Bar No. 964263
                                                              ALAN H. ROLNICK
                                                              Florida Bar No. 715085
                                                              SCHNEUR KASS
                                                              Florida Bar No. 100554
                                                              ZAHARAH MARKOE
                                                              Florida Bar No. 504734



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 16, 2021 I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.

                                                     s/ Amanda McGovern
                                                      Amanda McGovern
